DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-15, 17-19, 21, and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 1, 2021.
Applicant's election with traverse of Group I in the reply filed on July 1, 2021, is acknowledged.  The traversal is on the ground(s) that Manzo et al. (“Manzo” US 9055961) fails to disclose all of the common technical features because the cutting element 19 of Manzo is not designed to be retained in a first jaw member 7b through a range of motion of the jaw members between the open and the closed position (claim 32 claims the cutting element as being translatable relative the jaws independent of the movement of the jaws..  Therefore, the argument is not found persuasive.  Furthermore, examiner relies on Boudreaux et al. (“Boudreaux” US 20130296843) to reject claim 1 below.  Thus providing more evidence that the common technical features do not make a contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “retaining features” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boudreaux et al. (“Boudreaux” US 20130296843).
	Regarding claims 1-10, Boudreaux discloses a surgical instrument comprising:
	(claim 1) a shaft having a proximal end and a distal end (120);
	an end effector coupled to the distal end of the shaft (112 + 122), the end effector comprising:
		a pair of jaw members configured to be moved relative to each other between open and closed positions (112 + 122), wherein the jaw members are configured to grip material between gripping surfaces of the jaw members (abstract), and
		a cutting element configured to cut the material gripped between the gripping surfaces (150), the cutting element being configured to translate between and along a lengthwise direction of the jaw members (see Figs. 1A-C),
	wherein:
		the cutting element and the first jaw member comprise complementary retaining features that cooperate to retain the cutting element in a position held by the first jaw member through a range of motion of the jaw members between the open and closed position (The term “retaining features” is being interpreted as a means-plus-function limitation.  Applicant defines the retaining features in [0009] as a flange coupled to the cutting element and a slot provided in the gripping surface of one of the jaw members.  Boudreaux similar discloses a flange 154 coupled to the cutting member 150 cooperating with the slot 114 in jaw 112 to retain the cutting element 150 in jaw 112 when the jaws are open as shown in Figs. 1A and 3 or closed as shown in Figs. 1B-C.  Therefore, examiner maintains the structures of the retaining features in Boudreaux are the same as the retaining features disclosed by applicant.  Should applicant disagree, examiner maintains the retaining features in Boudreaux are considered functional equivalents.), and

	(claim 2) wherein the complimentary retaining features comprise:
		a retaining flange coupled to the cutting element (154); and
		a slot provided in a gripping surface of the first jaw member (114), the slot configured to house the retaining flange (see Fig. 3);
	(claim 3) wherein the retaining flange is oriented at a perpendicular angle to a plane of the cutting element (see Fig. 4);
	(claim 4) wherein the gripping surface of the first jaw member further comprises a first groove oriented with the plane of the cutting element (see Fig. 4, wherein the first groove is the vertical portion of the opening aligned with the cutting edge 152), and wherein the slot is provided within the first groove and is oriented with the retaining flange (see Fig. 4, wherein the slot is the horizontal portion of the opening aligned with the retaining flange 154);
	(claim 5) wherein the slot and the first groove run in the lengthwise direction (see Fig. 3);
	(claim 6) wherein the slot retains the cutting element in the position held by the jaw member as the cutting element translates along the lengthwise direction ([0040]);
	(claim 7) wherein a gripping surface of the second jaw member is provided with a second groove running in the lengthwise direction (124);
	(claim 8) wherein the second groove is configured to releasably engage a portion of the cutting element while the jaw members are in the closed position (see Fig. 1B and 3, wherein the flange 156 is aligned with the releasably engaged portion 126 of groove 124 when closed as shown in Fig. 1B);
	(claim 9) wherein the portion of the cutting element releasably engaged by the second groove while the jaws are in the closed position is disengaged from the second groove as the jaws are moved towards the open position (see Fig. 1A and 4; [0070]); and
claim 10) wherein each jaw member of the pair of jaw members is configured to be moved from an open position to a closed position independently from the other jaw member (A user can hold either of thumb ring 114 or finger ring 124 stable, only independently moving the other relative to the stable o the thumb ring 114 and finger ring 124.  The result is that only one of the jaws would open or close relative the other jaw.  Therefore, the jaws are configured to be moved from an open position to the closed position independently of each other.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WADE MILES whose telephone number is (571) 270-7777 and whose fax number is (571) 270-8777.  The examiner can normally be reached on Monday-Friday between the hours of 11:00 am and 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/WADE MILES/             Primary Examiner, Art Unit 3771